DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-12, 15 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Osterrath (US patent 4,621, 649). 
	Regarding claim 1, Osterrath discloses  an aerosol-generating device comprising a device housing (1) having a first receiving chamber (see heating ring 8, see col. 2, lines 41-43) for receiving and accommodating a first solid substrate containing rod (see cigarette B) and a second receiving chamber (second heating ring 8, see col. 1, lines 64-65) for receiving and accommodating a second solid substrate containing rod (see second cigarette B), wherein the first receiving chamber and the second receiving chamber are arranged side-by-side in the device housing (see Fig. 6), wherein at least the first receiving chamber or the second receiving chamber comprises a heater (see thin metal ring 8) for heating a solid substrate containing rod accommodated in the respective receiving chamber (see col. 3, lines 6-8), and wherein a heating element of the heater is arranged to extend at least over a portion of a length of the respective receiving chamber (see the heater defines the receiving chamber and thus extends 
Regarding claim 2, Osterrath discloses   at least the first or the second solid substrate containing rod is heatable along an entire circumference of the rod by the heater comprised in the first or in the second receiving chamber (see col. 3, lines 6-8).
Regarding claim 7, Osterrath discloses the first solid substrate containing rod comprises tobacco and nicotine and wherein the second solid substrate containing rod (sse cigarette B) comprises a flavor (tobacco). 
Regarding claim 9, Osterrath discloses  an aerosol-generating device comprising a device housing (1) having a first receiving chamber (see heating ring 8, see col. 2, lines 41-43) for receiving and accommodating a first solid substrate containing rod (see cigarette B) and a second receiving chamber (second heating ring 8, see col. 1, lines 64-65)  for receiving and accommodating a second solid substrate containing rod (see second cigarette B), wherein the first receiving chamber and the second receiving chamber are arranged side-by-side in the device housing, wherein at least the first receiving chamber or the second receiving chamber comprises a heater for heating a solid substrate containing rod accommodated in the respective receiving chamber, and wherein a heating element of the heater is arranged to extend along at least a portion of a length of the respective receiving chamber (see fig. 2) to heat at least a portion of a substrate containing rod accommodated in the respective receiving chamber(see col. 3, lines 6-8).

Regarding claim 11, Osterrath discloses the first and the second receiving chamber comprise a heater for heating a solid substrate containing rod accommodated in the respective receiving chamber, wherein each heater is arranged to circumscribe the respective receiving chamber (see col. 3, lines 6-8).  
Regarding claim 12, Osterrath discloses the first receiving chamber comprises a first chamber diameter, and wherein the second receiving chamber comprises a second chamber diameter, and wherein the first and the second chamber diameters are equal (see fig. 6). 
Regarding claim 15, Osterrath discloses the electrical power supplied to the heating element is controlled based on an electrical resistance of the heating element (see abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterrath (US patent 4,621, 649). 

Regarding claims 4-5, 13 Osterrath discloses the aforementioned the limitations, but fails explicitly disclose size or diameter of the chambers. It would have been obvious matter of design choice to have the chambers with different size such a modification would have involved a mere change in the size of the component.  A change in size for of the chamber as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having the chambers with different sizes in order to properly fit in the chamber of Osterrath’s device. 
Claims 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterrath (US patent 4,621, 649) in view of Glenn (WO 2013/116572 A1).
	Osterrath discloses the aforementioned the limitations, but fails explicitly disclose
a mouthpiece portion. Glenn a cigarette with a mouth piece portion (8) and the passage control (24). It would have been obvious to one having ordinary skill in the art to add the with a mouth piece portion and the passage control to Osterrath’s device such as disclosed in Glenn in order to control the air flow. 
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                 01/13/2022